Citation Nr: 1144273	
Decision Date: 12/02/11    Archive Date: 12/14/11

DOCKET NO.  96-49 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling, to include entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from March 1968 to March 1971. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied a rating in excess of 30 percent for PTSD.  In July 2004, the Board remanded the matter for additional evidentiary development.  In a November 2005 decision, the Board denied a rating in excess of 30 percent for PTSD.

The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a May 2009 memorandum decision, the Court vacated the Board's November 2005 decision and remanded the matter for further proceedings consistent with its decision.  

In July 2010, the Board remanded the matter to the RO for actions consistent with the Court's order.  A review of the record shows that the RO has not yet complied with the Board's remand instructions.  For these reasons, another remand is unfortunately necessary.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required. 


REMAND

As previously explained by the Board in its July 2010 remand, the Court's May 2009 memorandum decision expressly held that VA had failed to provide the appellant with adequate notice as required by 38 U.S.C.A. § 5103(a)(1).  The Court further held that in his original claim for an increased rating for his service-connected PTSD, the appellant had "asserted entitlement to 'individual unemployability.'"  The Court further noted that "the record contains both medical reports and personal statements from the veteran to VA detailing his inability to retain employment."  Memorandum decision at 4.  

In light of the Court's order, in its July 2010 remand, the Board directed the RO to provide the appellant with appropriate notice pursuant to section 38 U.S.C.A. § 5103(a)(1) and further consider the appellant's entitlement to a total rating based on individual unemployability due to service-connected disability.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009) (holding that where a veteran submits evidence of unemployability during an appeal of an initial disability rating, "the determination of whether he is entitled to TDIU, including the effective date of that award, is part and parcel of the determination of the initial rating for that disability") 

A review of the record indicates that the RO failed to comply with these remand directives.  The Court has expressly indicated that "a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders . . . and imposes upon the Secretary of Veterans Affairs a concomitant duty to ensure compliance with the terms of the remand."  Stegall, 11 Vet. App. at 271.  The Court has made clear that where "the remand orders of the Board or this Court are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Accordingly, the case is REMANDED for the following action: 

1.  The RO should provide the appellant with an appropriate letter to ensure compliance with 38 U.S.C.A. § 5103(a)(1) and its implementing regulations.  Per the Court's memorandum decision, this notice should include an explanation that his disability rating is "based on application of the relevant diagnostic code to his condition."  He must also be advised of the information and evidence necessary to establish a total rating based on individual unemployability. 

2.  The RO should obtain relevant records of treatment from the VA outpatient clinic in Maui, Hawaii, for the period from September 2010 to the present. 

3.  After the actions above have been completed, and after conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  The RO must also consider the issue of entitlement to a total rating based on individual unemployability.  If the benefit sought remains denied, the appellant and his representative should be furnished a supplemental statement of the case, including citations to 38 C.F.R. §§ 3.321 , 3.340, 3.341, and 4.16, and given the appropriate opportunity to respond.

The case should then be returned to the Board for appellate consideration, if in order.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


